Citation Nr: 1821590	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-17 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee and, specifically, for consequent limitation of flexion.

3.  Entitlement to an initial compensable rating for osteoarthritis of the left knee additionally causing limitation of extension.

4.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the right knee and, specifically, for consequent limitation of flexion.

5. Entitlement to an initial compensable rating for osteoarthritis of the right knee additionally causing limitation of extension.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Harry Binder, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971, including in combat.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2009 March 2013, and February 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

As support for these claims, the Veteran testified at a videoconference hearing in January 2015 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  At the hearing a 60-abeyance was requested and granted to allow the Veteran time to submit additional evidence.

In June 2015 the Board remanded these claims for further development.


The claims of entitlement to initial ratings higher than 10 percent for the osteoarthritis of the right and left knees and, specifically, for consequent limitation of flexion, and for initial compensable ratings for the osteoarthritis of the right and left knees, additionally causing limitation of extension, and for a TDIU are again being REMANDED to the Agency of Original Jurisdiction (AOJ) for even more development.  However, the Board instead is going ahead and adjudicating the claim for an initial rating higher than 50 percent for the PTSD and resultant alcohol abuse.


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD with alcohol abuse and associated symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria are not met for an initial disability rating higher than 50 percent for the PTSD with consequent alcohol abuse.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.125-4.130, Diagnostic Code (Code) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Moreover, there was compliance, certainly the acceptable substantial compliance, with the Board's June 2015 remand directives - at least as specifically concerning this particular claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased-Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

PTSD

Service connection for PTSD with alcohol abuse was granted in an April 2009 rating decision, at which time an initial 50 percent rating was assigned under 38 C.F.R. § 4.130, Code 9411, effective August 21, 2008 (date of receipt of claim).  The Veteran contends that a rating higher than the initial 50 percent assigned is warranted for his PTSD.  During his January 2015 hearing before the Board, he testified that his PTSD had worsened significantly.  He stated he had more frequent flashbacks (3-6 times per day), difficulty sleeping owing to nightmares (he gets up about every 2-3 hours), crying spells (daily), "rattled" nerves, no socializing (he even quit the Veterans of Foreign Wars of the United States (VFW), stays home mostly, and has no friends), and had consequent depression to the point that he had thoughts of suicide, albeit no active intent.  As well, he complained of anxiety attacks (daily), attention and concentration deficits (noting that he tends to "wonder off").  He clarified he is not currently receiving any treatment.

The Veteran's PTSD as mentioned is currently evaluated under Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function 

independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability rating to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  
Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). 

Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.


The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary of VA has determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to the DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

Indeed, a recent precedent case of the higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) notably held that VA need not even discuss GAF scores in assessing the propriety of a disability rating for a mental disorder, given the elimination of GAF scores from the DSM-5 as of a certain date.  See Golden v. Shulkin, No. 16-1208 (2018).

In this matter presently before the Board, the relevant medical evidence of record includes VA examination reports, consult and treatment reports, as well as the Veteran's testimony from the Board hearing.  

In October 2008 VA mental health telephone encounter note the Veteran denied suicidal ideation or intent at that time and he denied any past suicide attempts.  
On March 2009 VA initial PTSD evaluation, the Veteran reported psychiatric symptoms of hyperarousal, re-experiencing of traumatic events and avoidance behaviors.  He reported having some difficulty with sleep, primarily due to frequent waking in the middle of the night, usually every 1 to 2 hours.  He has difficulty falling back to sleep.  He used to have frequent nightmares of experiences in Vietnam, but they have decreased over the years; he dreams infrequently of various combat scenarios.  He would sometimes awake feeling fearful, haven dreamed of ambushes or firefights or gory deaths.  On those occasions, he will awake and be hyper-alert.  Intrusive daytime memories of his Vietnam experiences tend to come and go, usually when prompted by external stimuli, such as seeing something on the television, or hearing an old song reminiscent of Vietnam.  His anxiety level had been fairly high over the years.  He described problems with increased startle response to any loud, unexpected sound.  He has a history of panic attacks, with tremors, shortness of breath, tachycardia and great deal of fear.  Panic usually happens about once per week.  He admitted to being easily upset and provoked.  He denied any recent physical violent outbursts or fights in the past 10 years.  He tries to avoid confrontation now.  He avoids crowded, busy areas.  He is careful about what news reports he will watch.  He avoids conversations about war or the military.  He has some guilt regarding killing in Vietnam and participating in actions of war.  He has been suicidal on and off over the years, but has never attempted or planned to hurt himself.  He often feels down about his lack of financial resources and inability to find consistent work.  His energy level was fairly good.  His interest and motivation levels were very good for work and less so for recreational activities.  His memory and concentration levels were subjectively good.

He lives with his girlfriend of 12 years.  He had one marriage that lasted 9 years; he has 3 grown children from that marriage.  There is some "distancing" from his children, but in recent years he has tried to increase contact with them.  He was unemployed at the time of the examination.  He worked for about 6 months with his last employer before he was laid off in July 2008.  He worked as a journeyman sheet metal worker and usually got jobs lasting from 6 to 8 months.  Prior to his divorce the longest job he worked was about 15 years.  

On mental status examination, the Veteran was casually dressed, his mood was euthymic and his affect was fairly guarded and restricted.  He made fairly good eye contact with the interviewer.  His memory and concentration levels were fairly good.  The examiner concluded that the Veteran's severe alcohol abuse is likely secondary to PTSD.  There had been no worsening of his PTSD.  There had been no remissions during the past year.  Symptoms had been continuous.  His thought processes and communication were only mildly impaired by some mild difficulty with short-term memory and calculation.  His social functioning is impaired by his high level of anxiety and avoidance behaviors due to PTSD.  He is employable from a psychiatric standpoint, but will do best in settings in which he has little or no contact with the public and loose supervision, secondary to his irritable temper, avoidance behaviors, and high level of anxiety due to PTSD.  No other mental health disorders were found.  He was competent for VA purposes.  The diagnoses under Axis I were PTSD, chronic and moderate, secondary to combat in Vietnam and alcohol abuse, likely secondary to PTSD.  His GAF score was 52.  

The examiner opined that due to the Veteran's PTSD and related alcohol abuse, he has occupational and social impairment, with reduced reliability and productivity due to symptoms of flattened affect, panic attacks more than once a week, difficulty with complex commands, impairment of short- and long-term memory, irritable temper with impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran requires continuous medications.  

On March 2010 VA compensation examination, the Veteran reported that he continued to have anxiety and depressive symptoms most days of the week.  He reported being very sad with decreased energy, decreased interest and a sense of foreboding and will cry at minor things unexpectedly; he is also "sensitive" to all sorts of things.  He reported sleep disturbance on an almost daily basis with midnight awakenings; he feels he has to get up and check around the house.  He is easily startled, he feels panicky and uncomfortable in public settings.  He is avoidant of crowds and of military subjects.  He generally "lays low."  He has regular intrusive memories and hyperarousal associated with military situations - especially when he sees things on television that trigger him back to the combat zone, such as recent situations in Iraq and Afghanistan.  He reports intermittent suicidal thinking but denied any active plans or history of attempts.  He denied any active homicidal ideations, plans or history of attempts.  He denied any recent inappropriate behavior; or any overt psychotic symptoms such as auditory or visual hallucinations or other Schneiderian symptoms, but does report suspicion and mistrustfulness but denied paranoia.  He reports some possible intermittent hypomanic symptoms where he has some decreased need for sleep but does not specifically report grandiosity, impulsivity or flight of ideas.  He denied obsessive-compulsive symptoms.

The Veteran has been unemployed since 2008, but reported that occasionally he will help a friend install furnaces, air conditioning and other plumbing work, (such jobs are intermittent and inconsistent).  He occasionally gets together with friends.  He stated he has no problems falling asleep, but he has difficulty staying asleep.  When he is awakened by noise, he checks around the house to make sure things are safe.  

On mental status examination the Veteran appeared anxious.  His speech was articulate.  His thought processes was logical and goal oriented.  His motor functioning was grossly intact.  He was estimated to have at least average intellect and be a reasonable historian.  He showed only minor deficit of working memory skills; his language and comprehension skills were grossly intact.  The examiner concluded that since the last examination the Veteran did not report any specific worsening of his disability.  He is able to maintain activities of daily living and his own personal hygiene.  The Veteran's thought processes and communication are not impaired.  He showed mild deficit of working memory.  When he last worked regularly, he reported missing approximately two days of work per month because he would "get pissed off;" he reported some interpersonal tensions with others on the job.  He reported continuous symptoms of anxiety and depression.  There have been no remissions during the past year.  The diagnoses under Axis I were moderate chronic PTSD, alcohol dependence and depressive disorder, not otherwise specified.  He had a GAF score of 52.

The examiner noted that the Veteran's might benefit from additional treatment with psychotropic medications for his mental disorder symptoms; he was not currently taking any medications nor was he regularly in counseling.  There was reduced reliability and productivity due to mental disorder signs or symptoms.  The Veteran reports a history of some interpersonal tensions on the job but he also reports that he currently works with a friend although on an inconsistent basis.  No other mental conditions were found at that time. 

At the January 2015 hearing, the Veteran testified that he could not sleep (he gets up and wander around about every 2 to 3 hours), his nerves are rattled and he cries a lot.  He stated that he is nervous and cannot do anything and does not go anywhere.  He stays home by himself.  He does not have friends.  He suffers from depression all the time; and every day he breaks down and cry (set off by seeing war movies, hearing songs from the old days, feeling lonely especially around holidays).  He has thoughts of suicide, but stated "I wouldn't do that."  He stated that he suffers from anxiety attacks daily; he will get scared all of a sudden, especially if he hears loud noises; his heart starts to flutter.  He avoids fireworks and being around too many people because he gets nervous.  He has flashbacks and the frequency depends on what is going on in the day.  He has nightmares and bad dreams all the time.  He stated he is tired all the time from lack of sleep at night.  He takes a nap twice a day; and stated he sleeps a little better in the daytime and feels safer.  He does not leave his home much to go out.  His brother visits weekly and is the only family member that visits him.  He got into an altercation at the "VFW hall" and they do not want him to come back there.  He is not receiving treatment for his psychiatric disability.

On July 2015 VA PTSD examination, PTSD was the Veteran's only mental disorder diagnosed; and the level of occupational and social impairment regarding his PTSD was with reduced reliability and productivity.  On clinical evaluation, the Veteran reported he gets along with family, "so, so;" he has no friends, avoids neighbors, got along with coworkers but not bosses, and "he and his partner (girlfriend) are good."  The Veteran reported he is not working or seeking work due to physical disability.  On a typical day he rises between 6:30 a.m. - 7:00 a.m., spends his day reading, taking a nap, sitting outside, and drinking beer (one per hour starting at 9:00 a.m.).  He stated that he can do few if any chores around the house due to physical limitations.  He retires to bed around 8:30 p.m. and wakes 4 to 5 times.  He does not recall his dreams.  He is not receiving any mental health treatment.  The examiner noted the Veteran experiences increased depression due to pain and physical medical conditions and limitations.  On behavioral observation, the Veteran was friendly, expressive and responsive.  His manner of presentation was cooperative, open and honest.  He fully answered all questions.  He was oriented to time and place.  His appearance and hygiene were within normal limits.  His behavior was appropriate, and delusions or hallucinations were absent.  There were no disorientation, obsessive rituals, gross impairment in thought processes or communication; speech was logical and relevant.  There was no danger to self or others.  He was able to do all activities of daily living without assistance.  His memory was intact and there was no evidence of memory dysfunction.  

During the observation, the Veteran's partner stated that the Veteran talks daily about Vietnam.  He is in constant pain and "snaps" in anger often.  She stated he is difficult to live with.  He feels he is being judged by his family and others.

Regarding the Veteran experiencing functional impairment associated with PTSD, including the effects on the Veteran's occupational duties and activities of daily living, the examiner opined there was no impairment.  The rationale for the opinion is that the Veteran terminated employment based more proximately upon physical limitations (i.e., chronic pain); there is no evidence that PTSD symptoms impaired social or occupational functioning.  The Veteran reported that when working he could detour memories, thoughts, and focus upon tasks.  The examiner noted that this examination was completed using criteria from DSM-5 and the DSM-5 no longer uses GAF scores.  However, since a GAF score was requested in this case, the GAF score assigned is 55-65.  That GAF score is based upon mild to moderate symptoms of depression, can function pretty well; needs no assistance with finances or activities of daily living; limitations are due more proximately to physical and medical conditions; having few friends, some conflicts with peers and family; has meaningful interpersonal relationship with his "girlfriend;" and the Veteran prefers to isolate more proximately due to chronic physical pain.

An August 2015 VA primary care outpatient report evaluated the Veteran's PTSD, and noted he was not on medication.  He had a positive depression screen.  There were no suicidal or homicidal ideations.  He declined mental health consult or medications.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating, which the Veteran is currently assigned.  A rating in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

Throughout the appeals period, the Veteran's PTSD has not reflected deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The March 2009 and March 2010 VA examinations note the Veteran had been suicidal on and off over the years, but had never attempted or planned to hurt himself.  At the hearing he stated he had thoughts of suicide, but stated "I wouldn't do that."  

The Board acknowledges that the Veteran has sporadically reported suicidal ideation (a symptom contemplated by a 70 percent disability rating).  As noted above, the Veteran reported suicidal ideation with no intent in March 2009 and March 2010.  In August 2015 there were no suicidal or homicidal ideations.

Aside from infrequent notations in the record, the Veteran had denied suicidal ideation, intent, or plan.  (See October 2008 VA mental health telephone encounter note).  The facts of this case to be distinguishable from Bankhead v. Shulkin, 29 Vet. App. 10 (2017) in which the United States Court of Appeals for Veterans Claims (Court) held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  Under the unique facts of Bankhead, the claimant was noted to have had recurrent suicidal thoughts and behaviors of varying severity, frequency, and duration throughout the relevant appeal period.  Bankhead, 29 Vet. App. at 19-23.  

This case is distinguishable from Bankhead because, in this case, the Veteran has not had more than a few instances of suicidal ideation (passive or otherwise) throughout the appeal period.  Rather, he had limited instances of suicidal ideation that he reported to examiners.  The August 2015 VA outpatient treatment record shows the Veteran with no suicidal ideations.  Based on the facts of this case, the three instances of noted suicidal ideation do not more nearly approximate occupational and social impairment with deficiencies in most areas, but rather reflects a lesser degree of impairment that is contemplated by the 50 percent rating assigned.

Having considered the evidence of record in its entirety, the Board finds that the evidence on the whole does not show that symptoms the Veteran experiences have impacted his social and occupational functioning to the extent tantamount to concluding he has deficiencies in most areas to warrant the next higher 70 percent rating.  Notably, he has a good relationship with his partner of many years, he spends time with his brother who visits him weekly and for years he has been increasing contact with his adult children.  He has consistently maintained appropriate personal appearance and behavior, has not exhibited any obsessional rituals, and his speech, for the most part, has been found to be logical and relevant.  The record also shows he is capable of managing his own finances and caring for himself.

When considering the collective body of medical and other evidence relevant to his claim, the Board finds that the Veteran's symptoms do not result in occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  In this regard, the Board finds the opinion of the July 2015 VA compensation examiner to be particularly probative, as his assessment of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his pertinent medical history.  Overall, during the appeal period, the Board finds that the weight of the most competent and credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the existing 50 percent disability rating. 

The Board has considered the statements of the Veteran as to the extent of his symptoms during the appeal period.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  So while the Veteran is competent to report that his symptoms in his estimation are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


Accordingly, the Board finds that a rating exceeding 50 percent for PTSD is not warranted in this instance.  In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating, so this doctrine is inapplicable.  38 U.S.C. § 5107.


ORDER

The claim of entitlement to an initial disability rating higher than 50 percent for PTSD with alcohol abuse is denied.


REMAND

Unfortunately, another remand, with ensuing delay, is required with respect to the Veteran's claims of entitlement to an initial rating higher than 10 percent each for osteoarthritis of the right and left knees, for consequent limitation of flexion, and an initial compensable rating for osteoarthritis of the right and left knees additionally causing limitation of extension, and for a TDIU.  In the June 2015 remand, these issues were remanded for the issuance of a statement of the case (SOC).  The Veteran subsequently filed a timely Substantive Appeal in response to the SOC.  In April 2016 the Veteran submitted a knee and lower leg conditions disability benefits questionnaire (DBQ/examination report) by a private provider.  The Board finds that examination inadequate for rating these claims, as it is internally inconsistent.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the Veteran reported having knee pain, decreased range of motion and difficulty walking.  He reported that flare-ups impact the function of his knees in that range of motion was worse.  On range of motion testing, motion was limited.  His limited range of motion contributed to functional loss.  He was not able to perform repetitive-use testing for either knee.  The examiner noted there was additional limitation in range of motion after repetitive-use testing, but range of motion testing after a minimum of 3 repetitions was not documented.  

First, the examiner noted the Veteran was not able to perform repetitive-use testing for either knee and yet in the adjacent box on the DBQ the examiner checks "yes" connoting there was additional limitation in range of motion after repetitive-use testing.  Second, the examiner notes in the DBQ that the Veteran has ankylosis of both knees; the severity of ankylosis as indicated was favorable angle in full extension or in slight flexion between 0 and 10 degrees, bilaterally.  Earlier in the examination report, however, the examiner noted the Veteran's motion was limited and his limited range of motion contributed to functional loss.  Ankylosis is essentially defined as total absence of motion.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Third, the examination report noted the Veteran had a history of slight recurrent subluxation, bilaterally.  On December 2012 and September 2013 VA examinations, joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  Due to these inconsistencies, it is necessary that the Veteran is provided a VA examination to clarify the inconsistencies in the April 2016 private DBQ.  

Furthermore, the Veteran was last examined by VA for his service-connected bilateral knee disabilities in September 2013 and due to the passage of time combined with evidence of possible worsening, the Board finds that additional development of the claims is warranted in this regard to determine the current nature, extent, severity and manifestations of his service-connected bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two-year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  VA is required to afford the Veteran a contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer, 10 Vet. App. at 403; see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The disposition of the Veteran's increased rating claims may potentially affect his claim for entitlement to TDIU.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris.

Additionally, while on remand, the AOJ should obtain the records of all relevant treatment the Veteran has received (the records of which have not already been obtained, so they, too, may be considered).

Accordingly, these remaining claims are REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also, ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After all available records have been obtained and associated with the claims file, schedule the Veteran for a VA compensation examination assessing the severity of his bilateral (left and right) knee disabilities.  His claims file, including a complete copy of this Remand, must be made available to the examiner for review of the history of these disabilities.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must:


(a) Conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment, including testing of limitation of flexion and extension, and an analysis of any additional disability due to pain, weakness, premature or excess fatigability, or incoordination, such as during prolonged, repeated use or during "flare ups".  The examiner should report (in degrees) the point at which pain is objectively recorded.  These determinations, if feasible, should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups or prolonged use.

This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect the results of the testing.  If the examiner is unable to perform the required testing or concludes the testing is unnecessary, he or she must clearly explain why that is so.

(b) Describe any recurrent subluxation or lateral instability, including whether it is slight, moderate, or severe.  Discuss whether there is ankylosis of the knees.  Also, discuss any symptoms associated with cartilage impairment that is related to the bilateral knee disability, including whether there are frequent episodes of "locking," pain, and effusion into the knee joint.

(c) As well, comment on what limitations in physical and/or sedentary work environments might be expected (based on the Veteran's employment history and training) with respect to left and right knee disabilities.

The examiner must provide a complete rationale for all opinions given, preferably citing to clinical findings or other medical authority.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words merely saying he or she cannot respond will not suffice.

3.  Ensure the requested examination report is responsive to the applicable rating criteria and questions asked.  If not, obtain all necessary additional information. Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing this additional development, and any other determined to be warranted, readjudicate these remaining claims, including the claim for a TDIU, in light of all evidence relevant to these claims.  If these claims continue to be denied, send the Veteran and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of these claims.


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


